3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed December 17, 2020.  
Claims 1-4 have been canceled.  Claim 9 has been amended.  
Claims 5-11 are pending in the present application.
This application contains claims 5-8 drawn to an invention nonelected without traverse in the reply filed on August 8, 2018.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Claims 9-11 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Claim Rejections - 35 USC § 112
In the previous Office Action mailed August 24, 2020, claims 1-4 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is moot in view of Applicant’s Amendment filed December 17, 2020 to cancel claims 1-4.  

******
In the previous Office Action mailed August 24, 2020, claims 9-11 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 17, 2020.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed August 24, 2020, claims 9-11 were rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Control Release February 28, 2012 Vol. 158(1):108-114) in view of Zhao et al. (World J Gastroenterol, 2011 Vol. 17:3487-3496) and further in view of U.S. Patent No. 5,417,978.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 17, 2020.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Control Release February 28, 2012 Vol. 158(1):108-114) (submitted and made of record on September 4, 2018) in view of Zhao et al. (World J Gastroenterol, 2011 Vol. 17:3487-3496) (submitted and made of record on September 4, 2018) and further in view .
The claims are drawn to a nanoliposomal formulation for treating ovarian cancer cells in mammals consisting of: a mixture of Integrin-Linked Kinase-siRNA, a phospholipid, a lipid and a PEG-phospholipid, resulting from said mixture being mixed in the presence of excess terbutanol, lyophilized and further hydrated with calcium and magnesium -free PBS in order to obtain a desired siRNA dose.
Li et al. teach a nanoliposomal formulation comprising siRNA, a phospholipid compound (DOPC), a lipid (cholesterol), and a PEG phospholipid (DSPE-PEG 2000).  See page 109, 2.1.  Li et al. teach 50μL of 10mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50μL of 3mM DSPE-PEG-2000 or DSPE-PEG-AA was mixed with varying doses of siRNA.  See Figures 6 and 7.  For example, Li at al. explicitly teach at page 109, Section 2.1:
For the preparation of LCP-II NPs, 500 μL of CaP core was mixed with 50 μL of 10 mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50 μL of 3 mM DSPE–PEG-2000 or DSPE–PEG–AA

Li et al. teaches that DOPC-PEG-cholesterol-based nanoliposomes can be used for siRNA delivery to tumor cells.  See Figure 6.  
The Examiner acknowledges that Li et al. teaches a (1:1) proportion of DOPC/Cholesterol, respectively.  See page 109, first column, however, the claims recite a ration of (1:0.5).  See claim 11.  Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     

Zhao et al. teach ILK-siRNA for treating cancer cells in a mammal.  See page 3488, second column.  
U.S. Patent No. 5,417,978 teaches mixing nanoliposomal formulations in the presence of excess ter-butanol as a dissolvent to enhance the freezing process and hydrating with Hepes buffered saline (1 mM Hepes and 10 mM NaCl) overnight.
Zhukovsky et al. teach liposomes are diluted in a 1:4 ratio either with D-PBS (with Ca and Mg or without Ca or Mg) buffer or with HEPES buffer (140 mM NaCl, 10 mM HEPES, pH 7.4).  See page 3350 @ Liposomes.
Before the effective filing date of the claimed invention, it would have been obvious to make a nanoliposomal formulation for treating cancer cells comprising: ILK-siRNA, a phospholipid, a lipid and a PEG-phospholipid using the teachings of Li et al. combined with Zhao et al.  It would have been obvious to have the nanoliposomal formulation mixed in the presence of excess ter-butanol as a dissolvent using the teachings and motivation of U.S. Patent No. 5,417,978.  Following lyophilization, it would have been obvious to dilute the siRNA with calcium and magnesium -free PBS as taught and suggested by Zhukovsky et al.      
Before the effective filing date of the instant invention, it was well known to make nanoliposomal formulations for siRNA delivery to a tumor or cancer cell.  See Li et al.  Before the effective filing date, it was well known to mix nanoliposomal formulations in the 
A skilled artisan would be motivated to substitute the lyophilized and hydrated with Hepes buffered nanoliposomal formulation of U.S. Patent No. 5,417,978 with the lyophilized and hydrated with calcium and magneisum -free PBS nanoliposomal formulation of Zhukovsky et al. because it is both routine and common sense for the ordinary artisan to substitute one buffered solution for another during optimization studies.
Applicant is reminded that it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
In re Aller, 105 USPQ 233.     
A person of ordinary skill in the art would have been motivated to formulate the ILK-siRNA of Zhao et al. into a nanoliposomal formulation as claimed for delivery to tumors in vivo as taught by Li et al.
Therefore, the subject matter of claims 9-11 is obvious over Li et al. in view of Zhao et al., U.S. Patent No. 5,417,978 and Zhukovsky et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 



/TERRA C GIBBS/Primary Examiner, Art Unit 1635